JOHNSON, Judge.
This is a petition for writ of habeas corpus, in which the petitioner is, at this late date, complaining of the fact that he had been arrested on August 9, 1968, and booked on a charge of vagrancy and for investigation of charge of robbery and murder, but was not furnished an attorney; was indicted on November 1, 1968 for first degree murder, but was not informed of the indictment until February 9, 1969, at which time the circuit court appointed the public defender’s office to defend the petitioner. His trial was had about June 30, 1969, at which he was convicted of second degree murder and sentenced to life imprisonment.
This conviction and sentence was appealed to this court and affirmed by this court by opinion filed June 16, 1970. The As*35sistant Public Defender who represented the appellant at his trial and his appeal to this court, was the Honorable Gerald Sohn. This counsel is generally recognized as an astute criminal trial lawyer, and we are of the opinion that the appellant (petitioner) was well-represented at his trial and that all justiciable defenses were raised at trial as well as on appeal, which have been decided adversely to the appellant. The record of the appeal which is lodged in this court, as well as the petition in this cause, does not reveal that due process was denied the appellant (petitioner), and the fact that he was held in jail for about sixty days before he was indicted and no notice of indictment given, nor counsel appointed until February 9, 1969, does not entitle the appellant to the relief he desires. By going to trial, represented by very competent counsel, any complaint about due process or lateness in appointment of counsel, was waived. The petition filed here does not overcome this waiver.
The petition is therefore denied.
SPECTOR, C. J., and WIGGINTON, J., concur.